DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2020 and 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2011/0315550 A1), herein referred to as Zhang.
Regarding Claim 1, Zhang discloses a method for a corrosion resistance test of a coated metal material obtained by providing a metal base with a surface treatment film (para. 0002), the method comprising: 
	forming two artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) penetrating the surface treatment film (item 112-118/212-218, figure 1/2 with respect to item 20/32, figure 3) to the metal base (item 110/210, figure 1/2 with respect to item 18/30, figure 3) (para. 0057-0058) in the coated metal material (item 18/30, figure 3) (para. 0060-0061) so as to be spaced from each other (see figure 3; as item 18 and 30 are spaced apart, their respective artificially damaged portions are too considered to be spaced apart); 
	electrically connecting the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) to each other by an external circuit (item 38+41, figure 3) (para. 0062), via an aqueous electrolyte material (item 12, figure 3) in contact with the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) (para. 0062); and 
	supplying current (via item 38+41, figure 3) to the metal base (item 110/210, figure 1/2 with respect to item 18/30, figure 3) (para. 0057-0058) through the external circuit (item 38+41, figure 3) (para. 0062) using one of the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) as an anode site (para. 0060) and the other as a cathode site (para. 0061) so as to proceed corrosion of the coated metal material (item 18/30, figure 3) (para. 0046).  
Regarding Claim 3, Zhang discloses the method of claim 1, wherein an exposed area of the metal base (item 110/210, figure 1/2 with respect to item 18/30, figure 3) by the artificially damaged portion (item 120/220, figure 1/2 with respect to item 24/36, figure 3) at the cathode site (para. 0061) at which a cathode reaction occurs is from 0.005 mm2 to 25 mm2 (para. 0093).  
Regarding Claim 4, Zhang discloses the method of claim 3, wherein a distance between the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) is 3 cm or more (see figure 3 – the distance across chamber 10 containing electrolyte 12 that separates item 24 and 36).  
Regarding Claim 5, Zhang discloses the method of claim 1, wherein a value of current supplied by the external circuit (item 38+41, figure 3) is from 10 A to 10 mA (para. 0063 – discloses that the AC voltage applies between a range of 10-50 mV, and using known formula for current I=V/R – 10mV equates to 10mA and 50mV equates to 50mA, both of which are within the claimed range of 10A to 10mA).  
Regarding Claim 6, Zhang discloses the method of claim 1, wherein 2Docket No. 740819-MZ2527 the surface treatment film is a resin coating film (para. 0045 – the referenced polytetrafluoroethylene coating also known as (PTFE) is a fluoropolymer resin).  
Regarding Claim 7, Zhang discloses a corrosion resistance test apparatus for a coated metal material obtained by coating a metal base with a surface treatment film (para. 0002 – see figure 3), the corrosion resistance test apparatus (see figure 3) comprising: 
	an external circuit (item 38+41, figure 3) (para. 0062) that connects two artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) penetrating the surface treatment film (item 112-118/212-218, figure 1/2 with respect to item 20/32, figure 3) to the metal base (item 110/210, figure 1/2 with respect to item 18/30, figure 3) (para. 0057-0058), the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) being formed (para. 0057-0058) in the coated metal material (item 18/30, figure 3) (para. 0060-0061) so as to be spaced from each other (see figure 3; as item 18 and 30 are spaced apart, their respective artificially damaged portions are too considered to be spaced apart) via an aqueous electrolyte material (item 12, figure 3) in contact with the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) (para. 0062); and 
	a current supplier (item 38, figure 3) that supplies current (via item 41, figure 3) to the metal base (item 110/210, figure 1/2 with respect to item 18/30, figure 3) (para. 0057-0058) through the external circuit (item 38+41, figure 3) (para. 0062) using one of the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) as an anode site (para. 0060) and the other as a cathode site (para. 0061) so as to proceed corrosion of the coated metal material (item 18/30, figure 3) (para. 0046).  
Regarding Claim 9, Zhang discloses the corrosion resistance test apparatus of claim 7, wherein an exposed area of the metal base (item 110/210, figure 1/2 with respect to item 18/30, figure 3) by the artificially damaged portion (item 120/220, figure 1/2 with respect to item 24/36, figure 3) at the cathode site (para. 0061) at which a cathode reaction occurs is from 0.005 mm2 to 25 mm2 (para. 0093).  
Regarding Claim 10, Zhang discloses the corrosion resistance test apparatus of claim 9, wherein a distance between the artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3) is 3 cm or more (see figure 3 – the distance across chamber 10 containing electrolyte 12 that separates item 24 and 36).  
Regarding Claim 11, Zhang discloses the corrosion resistance test apparatus of claim 7, wherein a value of current supplied by the external circuit (item 38+41, figure 3) is from 10 A to 10 mA (para. 0063 – discloses that the AC voltage applies between a range of 10-50 mV, and using known formula for current I=V/R – 10mV equates to 10mA and 50mV equates to 50mA, both of which are within the claimed range of 10A to 10mA).  
Regarding Claim 12, Zhang discloses the corrosion resistance test apparatus of claim 7, wherein the surface treatment film is a resin coating film (para. 0045 – the referenced polytetrafluoroethylene coating also known as (PTFE) is a fluoropolymer resin). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0315550 A1), herein referred to as Zhang, in view of Taichiro et al. (JP 5108844 B2), herein referred to as Taichiro (see English translation).
Regarding Claim 2, Zhang discloses the method of claim 1, wherein the aqueous electrolyte material (item 12, figure 3) is provided on faces of the surface treatment film at the respective artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3).  
Zhang fails to disclose wherein the aqueous electrolyte material is a muddy material.
However, Taichiro discloses corrosion testing wherein the aqueous electrolyte material is a muddy material (para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for a corrosion resistance test of a coated metal material obtained by providing a metal base with a surface treatment film as taught by Zhang to include the muddy material as taught by Taichiro so that the aqueous electrolyte material is a muddy material and is provided on faces of the surface treatment film at the respective artificially damaged portions for the advantageous purpose of simulating an environment closer to the actual environmental conditions, which includes sand and dust as taught by Taichiro in paragraph 0032.
Regarding Claim 8, Zhang discloses the corrosion resistance test apparatus of claim 7.
 wherein the aqueous electrolyte material (item 12, figure 3) is provided on faces of the surface treatment film at the respective artificially damaged portions (item 120/220, figure 1/2 with respect to item 24/36, figure 3).  
Zhang fails to disclose wherein the aqueous electrolyte material is a muddy material.
However, Taichiro discloses corrosion testing wherein the aqueous electrolyte material is a muddy material (para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for a corrosion resistance test of a coated metal material obtained by providing a metal base with a surface treatment film as taught by Zhang to include the muddy material as taught by Taichiro so that the aqueous electrolyte material is a muddy material and is provided on faces of the surface treatment film at the respective artificially damaged portions for the advantageous purpose of simulating an environment closer to the actual environmental conditions, which includes sand and dust as taught by Taichiro in paragraph 0032.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to corrosion resistance testing methods and corrosion resistance test system for coated metal materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858